 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuffaloCab Co.,Inc.andCharlie Jones. Case10-CA-8229March 29, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn November 19, 1970, Trial Examiner Bernard J.Seff issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noY:ejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Buffalo Cab Co., Inc., Atlanta,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: Upon a charge ofunfair labor practices filed by Charlie Jones, an individual,on March 13, 1970,' against Buffalo Cab Co., Inc., hereincalled Respondent or Employer, the General Counsel of theNational Labor Relations Board issued a Complaint andNotice of Hearing on July 10 in which it is alleged thatRespondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the National LaborRelationsAct,asamended, herein called the Act.Respondent's answer admitted certain allegations of thecomplaint but denied the commission of any unfair laborIAll dates are in 1970 unless otherwise indicatedpractices.At the hearing which took place before me inAtlanta, Georgia, on August 26, Respondent raised certainissueswith respect to jurisdiction which will be dealt withinfrain this decision. All parties were present at the hearingand subsequent to the hearing Respondent and GeneralCounsel filed briefs which have been carefully considered.Subsequent to the close of the hearing the GeneralCounsel filed a motion to correct the record. The motion ishereby granted.Upon the entire record in the case and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent and Buffalo Holding Co., Inc., are, and havebeen at all times material herein, Georgia corporations,with their principal office and place of business located atAtlanta,Georgia, where they are engaged in renderingtaxicab services.Respondent and Buffalo Holding Co., Inc., are, and havebeen at all times material herein, integrated businessesconstituting a single business enterprise with commonownership, common management, and common control oflabor relations.Respondent stated on the record that it had no recordsfrom which its actual volume of business and the incomeearned by the drivers employed by the Company could beascertained. It stated that it did not do a gross volume ofbusiness in excess of $500,000 but it did admit that duringthe same period it purchased and received goods valued inexcess of $5,000 directly from suppliers located outside theState of Georgia. In July and August 1969, Buffalo CabCo., Inc., Buffalo Holding Co., Inc., Buckley's Garage andService, and Jesse Buckley were involved in a representa-tion case captioned 10-RC-7838, in the course of whichthere was adduced on the record considerable economicdata. The Board never issued a decision with respect to therepresentation case because the Union withdrew its petitionbefore a decision could be rendered. The records withrespect to the representation case were incorporated byreference into the instant proceeding.The joint Employers herein are the Buffalo Cab Co., Inc.,hereinafter termed BCC, and the Buffalo Holding Co., Inc.,hereinafter termed BHC or the Holding Company. TheBCC operates taxicabs in the city of Atlanta. In order toprovide public transportation the BCC has joined with theBHC. The BHC has as its "business activity: leasing andrentals" and its "product or service: taxi cabs." Buckley'sGarage and Service, hereinafter termed BGS, supplies gas,oil,and repair work for the vehicles operating in theEmployers' system.All of the above Employers occupy the same physicalpremises. The stockholders of the BCC and the BHC areidentical and their proportionate ownership in each of thecorporations is also indentical.They have the sameattorney and the same accountant. The BHC own title toapproximately 80 of the 95-100 vehicles operating in the189 NLRB No. 66 BUFFALO CAB CO.system. In the course of conducting its business and inorder to keep taxicabs on the streets and providetransporation of the Holding Company borrows moneyfrom various banks and then the said Company buystaxicabs. The Holding Company leases the taxicabs to BCCfor $100 per month and the BCC searches out "buyers." TheBCC then receives a down payment from the prospective"buyer" and continues to accept note payments often up to3 years At the time of the hearing BCC was paying andcontinues to pay the Holding Company approximately$8,000 per month in order to leasevehicles which it in turn is"selling" to drivers. Of the vehicles operating in the systemnine are owned outright by single owners; three are ownedby one Hinson; and two are owned by Jesse Buckley, theoperator of Buckley's Garage and Service.BuffaloHolding Company owns the land from which thetaxicab system operates. The BCC pays rent to the HoldingCompany. BGS also pays rent to the Holding Company.During the 1969 fiscal year Buckley paid rent to the BCC.However,sincethe same person owns both corporations,the person to whom the rent is paid is of no legalsignificance.In order to operate its system the BCC has a radiodispatch operation. The BCC has a license to operate thedispatch radio from the Federal Communications Commis-sion and the radio sending equipment and antennae areowned by the BHC and are rented from them by the BCC.The dispatchers who operate the radio are employees of theBCCEven though a very small number of the taxis are ownedby individuals the "oneness" of the total operation isevidenced by the following. All cabs are identical inappearance; they are painted white, and the name BuffaloBillCody is painted on the side and they have the head of abuffalo on the roof; all taxis are required to have telephonenumber "873-6242" prominently displayed on the sideand top of every cab; the same telephone number appearsin the telephone book and on business cards; the printing ofthe cards and the payment of the telephone bills are all paidfor by the BCC.The ultimate fact that Respondent operates a unifiedsystem is borne out by the following characteristics: Thejoint Employers turn in envelopes for drivers and havecharge account customers; central bookkeeping facilities toeffectivelyoperate charge accounts; business cards;liability insurance up to $100,000; accident investigation;clerical aids to facilitate accident investigation settlementand adjustment facilities; attorneys for court actions; bothGeorgia and Federal tax collection facilities; centralbookkeeping for tax purposes for drivers; the obligation toobtain vehicle registration; integrated and functionalfinancing of taxicabs for drivers over an extended period oftimeat convenientterms; saleof gas, oil, and minor repairsthrough BGS; a credit system available only to drivers in"BuffaloCab System" for major repair and taxicabmaintenance;exclusive stands: representation through ratehearings to gain increased cab rates; centralized dispatchservice; a significant abundance of business through thedispatching system; functional and effective work rules;411effective advertisement and a holding out to the public of aunified and integrated taxicab system by the mandatorydistinctivepaintings and decorations placed upon thevehicles.Two-way radio, meter, and top light are main-tained free of charge.Respondentin itsbrief raises the issue that Buffalodrivers are independent contractors within the meaning oftheAct. In determining whether an individual is anindependent contractor or an employee, the Act requiresthe application of the "right of control" test. Where theperson for whom the services are performed retains theright to control the mannerand meansby which the resultisbeing accomplished, the relationship is that of employ-ment.In the instant case, the 8(a)(1), Charlie Jones wasadmittedly discharged by the Respondent. In Atlanta asingle cab owner-driver may not independently drive a cab.The city ordinances of the city of Atlanta reflect anintention to provide for the protection of the public throughthe requirement of centralized supervision and control inthe operating company. For example, without the companysponsorship a driver cannot obtain his driver's permit. Thecompany occupies the legal relation of principal and agentwith respect to liability to the public and assumesresponsibility for the driver's tort actions. Further amplifi-cation of the fact that the Employers recognized that theyoperate as a "city license cab company" is found in the factthat the Respondent provides liability insurance, investi-gates accidents, provides attorneys' services for defense oflawsuits, satisfies claims without contribution by drivers,and handles customers' complaints. In the case at bar theRespondent effectively controls the manner and means bywhich the result is to be accomplished by its drivers and thisrelationshipis oneof employment. In the instant case Joneswas discharged by Respondent. On the basis of the facts inthe record I find that the drivers are not independentcontractors but are employees of the Respondent.II.THEEMPLOYER 2 IS ENGAGED IN INTERSTATECOMMERCEIt is not disputed that the Employer purchases suppliesdirectly from outside the State of Georgia of an amountgreater than $5,000 annually, The Employer in this casedenies that there is a combined gross of over $500,000 and itreaches this conclusion because it contends that the incomeof the drivers should not be considered as part of theEmployer's income.The record shows that the Employer stated it was unableto produce information relative to the income of the driverswho have been found to be its employees. The Employerstated on the record both in the instant case and in the Rcase adverted tosuprathat it had no record or nor any wayof knowing the amounts of drivers' fare receipts. In theprevious representation case transcript there is informationto indicate that the average fare receipts ran fromapproximately $235 to $250 a week. Jones testified that theaverage weekly gross ran around $300.The General Counselmade a projection based on the above information aboutfare receipts on the following basis: He took the lowest2Employer or Respondent hereinafter refers to the Buffalo Cab Co,Inc (BCC) 412DECISIONSOF NATIONALLABOR RELATIONS BOARDpossible figureof $235 asrepresenting average weeklyreceipts and multiplied thisby thelowest average of 50vehicles(allowing for breakdowns)times 50 weeks(allowing for vacations,time off for breakdowns)and thusobtained an annual gross of $587,500 from taxicab receiptsalone.These figures were all collated from the R casetranscript and are based on the last fiscal year of theEmployer where the average number of vehicles "on theline"was 53.InAugust1970 theEmployer admittedlyoperated between 98 and 100 vehicles minus 12 to 13 cabsdown a week because of wrecks and breakdowns. If 53vehicles generate gross receiptsof $587,500,85 vehicles maywell be expected to gross over a million dollars in fiscal1970. Thusbased on both lastyear's figures and this year'sfrom taxicab receipts alone,this Employer is well within theBoard's jurisdictional standards for the taxicabindustry.The Board has consistently found it appropriate forjurisdictional purposes to combine the gross revenues of theEmployer and the owner-drivers .3 Respondent contendedthat a gross of $163,662 shown on the record for the fiscalyear 1968-1969 is a figure which represents total receiptsand includes all dues and car payments remitted to theEmployer byall drivers. However,it is to be noted that thisfigure does not include any of the drivers' gross farereceipts.Nor doesthe figureof $146,942, whichrepresentstotalmoneys received by BuffaloCab Co.and BuffaloHoldingCo., includeany of the fare receipts of the drivers,or the income accruing to theEmployerof 1 cent per gallonon gasolinesold by BGS.From all of the above information I find that theRespondent grosses in excess of$500,000 per year and itsdrivers, except for those who themselves hire drivers (only avery small number of owner-drivers),are all employees ofthe Employerand are not independent contractors.III.THE UNFAIRLABOR PRACTICES INVOLVEDThe Discharge of Charlie JonesJones began to drive for the Respondent on September10, 1969, and he was discharged on March 12, 1970. TheEmployer in the instant case defended against theallegation of discriminatory discharge by stating (a) that hedid not know that Jones was involved in concerted activityand (b) that he was discharged for cause in that he waschronically behind in the payments which he was requiredtomake and in fact had accumulated a debt owed to theCompany at the time of his discharge of approximately $800.Respondent's knowledge of Jones' concerted activitiesappears in the record which shows the following:Well, me and Andy and Little John was sitting andtalking about the stand dues was too high, and the carpayments was too high. So we agreed among us,ourselves, to talk to the drivers. We all agreed amongourselves to talk with the drivers and see if we couldn'thave a meeting with Mr. French about the car notes andthe lick. [Lick is the colloquial term used to explain theamount of money owed by the drivers as a result of theirarrangement to purchase their taxicabs by paying dues,and a weekly payment which was made towards thepurchase of the cab.]We appointed Little John for the speaker, and he wasgoing to be the speaker that Saturday morning at 11:00o'clock.According to the Company's records Jones was dischargedon Thursday, March 12. The meeting referred to, above, byJones in his testimony relates to a group meeting among theemployees which was scheduled to take place on thefollowing Saturday. According to the calendar this meetingwas therefore scheduled to take place on March 14.The testimony of Jones continues as follows:That was on a Wednesday. The date I don'tremember. That was on a Wednesday. And so they said,let's pass around among the drivers and let them knowwe are going to have a meeting at 11:00 o'clock, and foreverybody to be there.We didn't say right then that we were going to have astrike.We were supposed to put the cars on the yard at11:00 o'clock.Ifwe didn't come to some kind of agreement withMr. French, we would leave all the cars on the yarduntil we come to some kind of agreement.Iwas in [located in] Underground Atlanta on the cabstand. I was parked under there and I seen Thelmore(Supervisor Thelmore Cowell) .. . .Q.Who is Thelmore?A.They say he is a wreck investigator for theCompany, and also the supervisor. Anyway, I wentback to the car and was talking to him, and I said, youheard anything about the meeting we are supposed tohave Saturday? And he said, no, sir, I haven't heardanything about it. I said, we are supposed to have ameeting Saturday. And I said, they says everybody is tobe there and put their cars on the yard. And so he toldme, you had better not be there; go on and go to work.So I said, I am going to do what the rest of them do,because I want to be a part of it.Iwas in the bull-pen and the operator called me onthe radio and said, Mr. French wantsto seeyou. Comeover to the office.Iwas down in the bull-pen, and I got out of my cab. Icome down went out in the airport and got on thetelephone and called Mr. French. I asked Mr. French, Isaid,Mr. French, do you want me, and he said, yes. Iwant to see you.Isaid about what. And he said, I paid Thelmore atUnderground Atlanta last night.He said, I want to see you about somethingelse. Beover there at 5:00 o'clock. So when I got out of the bull-pen, I got over there at a quarter of 5.Jones testified that he parked his car on the gas pump andgot out and went in the office with James William Cody, Jr.,3Miami BeachYellow Cab,173 NLRB No 116 BUFFALO CAB CO.413secretary-treasurer of the Company, and those present werejoined by Mr. Arthur French, president of the Company.The recordcontinues:So hesaid,Mr. French says to me, he said,tellmeabout this meeting ya'll are supposed to have with meSaturday. And I said, Mr. French, the only thing I knowis that we got out there and we discussed that we wantedto talk to you about something. That is all I know.From this testimonyit isclear that Cowell was told byJones that the men had decided to hold a meeting onSaturday,March 14. The record also shows that duringJones' conversation he told Cowell that he and otheremployeesat a meetingearlier in the day had agreed topark all of their cabs together in Respondent's yard onSaturday and meet with Respondent's president, French,about lowering the dues and cab payments. It is also clearthat Cowell understood the purpose of thismeetingand thisismanifested by the fact that he openly voiced hisopposition to the proposed meeting which Charlie Joneswas going to attend and further stated, "You'd better not bethere; go on and go to work." Jones then replied, "I'mgoing to do what the rest of them do, because I want to be apart of it."It isespecially significant to point out that the testimonygiven by Jones was direct and unrebutted. Furthermore, itis significant that Respondent, who contends that it had noknowledge of Jones' concerted activities, did not produceCowell, a supervisor, through whom this knowledge wasattained, as a witness to contradict the testimony given byJones.Therefore the Company had knowledge of theconcerted activities being planned by the men and the factthatJones intended to participate in this activity.Furthermore the record shows that Jones owed theCompany only $42 for the week of March 2,1970, and hesubmitted the money, in accordance with normal proce-dure, to Cowell on the night of Wednesday, March 11,1970.The General Counsel points out in his brief that theconversations and remarks attributed to the president,French, could not have been rebutted by him in person atthe time the hearing took place because French was sickand was unable to be present. However, no request wasmade to adjourn the hearing until French recovered.General Counsel's brief goes on to say, "it must bepresumed, therefore, that had such testimony or evidencebeen offered by Respondent, it would have most certainlybeen adverse to Respondent's contention."Missouri TransitCompany,116 NLRB 587, 588, enfd. 250 F.2d 261 (C.A. 8).Concerning such a state of facts the Supreme Court inInterstate Circuit, Inc. v. The United States,306 U.S. 208,226, stated:The production of weak evidence when strong isavailable can lead only to the conclusion that the strongwould have been adverse. . . . Silence then becomesevidence of the most convincing character.The record further shows that on cross-examinationCody admitted that on March 12, or possibly March 11, ithad come to his and Mr. French's attention that there hadbeen some type of meeting of the drivers and that a formalstrike might occur. In further elucidation of the Company'sknowledge Cody further admits that the wrecking supervi-sor,Cowell, had been the source of his and French'sinformation that the employees had held the meeting andhad planned a possible strike. Cody's testimony on cross-examination further reveals that French interrogatedCharlie Jones because he was trying to find out about themeeting the drivers had held and who the strike leaderswere.Respondent's counsel stated on the record that the reasonwhy Jones was discharged "or the reason we took his caraway from him is because he was behind some eighthundred and some odd dollars and this $ 260 that weadvanced him just to get his automobile out of the shop. Itwas supposed to be repaid in installments and we never sawany of it." "The business about the guys getting togetherand saying we are going to put the cars on the lot hadnothing to do with this."The record shows that Respondent had no clear policy toshow that when a driver fell behind on his payments thisdefault, if continued for a certain length of time, wouldresult in the discharge of such driver and the repossessionof his cab. If the Company had any such policy the record isdevoid of any evidence to show such a company practice. Itwould also seem unlikely that as a matter of good businessany employer would permit a driver in this type of setup tofallmore than $800 behind in his payments. In any event, ifitwas an established company policy to discharge anemployee for failure to make regular payments on accountof his purchase of the cab he was driving, such a practicewas not testified to nor was it stated that default inpayments would result in discharge.Concluding FindingsIt is clear from the record that Respondent is engaged incommerce within the meaning of the Act and does in facthave a gross income in excess of $500,000 a year taking intoconsideration both its expenditures in order to run thebusiness and the gross income received by its drivers fromoperating their cabs. It is further clear that Jones was not anindependent contractor and he was in fact discharged byRespondent. The timing of the discharge requries a mostcareful evaluation.Note that Jones was discharged onThursday, March 12. This was the middle of the week. Notealso that on the day before his discharge Jones told thecompany supervisor that there was going to be a meeting onSaturday at which the men were going to make certaindemands on French having to do with the reduction of duesand the payments applied against the purchase of the cabs.On the very next day after this information was madeknown to the Employer, Jones received a telephone call toreport to the office.When he reached the office thecompany president, French, queried him about the meetingthat was scheduled to take place on Saturday, March 14.French also interrogated Jones as to who the leader of thismovement among its employees happened to be and uponreceiving a vague answer from Jones immediately dis-charged him. All of thistakes place againsta very weak anduncertain explanation of the basis for the discharge as givenby Respondent. Absent a clearly defined policy which ismade known to and understood by the men that theirfailure to make payments on a regular basis would result in 414DECISIONS OF NATIONALLABOR RELATIONS BOARDtheir discharge, it would appear that the explanation of thispolicy is an afterthought.Under all these circumstances I find that Jones wasdischarged for engaging in concerted activities and thereason given by the Company to explain the discharge wasa pretext. Having found this fact, the conclusion followsthat the Company, by discharging Jones under thecircumstances set forth,supra,violated Section 8(a)(1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABORThe activities of the Respondent set forth in Section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, it will be recommended that Respondent cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ihave heretofore found that Respondent dischargedCharlie Jones on March 12, ostensibly because he fellbehind in his payments on the purchase of his taxicab. Ihave also found that the reason offered by the Respondentto explain the discharge is a pretext. In fact Jones wasdischarged because of his concerted activities. Accordingly,I shall therefore recommend that Respondent offer CharlieJones immediate and full reinstatement to this former jobor, if that job no longer exists, to a substantially equivalentposition and make him whole for any loss of pay he mayhave suffered by reason of the discrimination practicedagainst him by payment to him of a sum equal to that whichhe normally would have earned from the date of hisdischarge to the date of his reinstatement less his netearnings during said period. The backpay provided forherein shall be computed in accordance with the Board'sformula set forth in F WWoolworth Company,90 NLRB289, with interest thereon at the rate of 6 percent per annumcomputed in the manner prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Buffalo Cab Co, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.By interrogating Jones and warning him to go onback to work and not to go to a meeting scheduled amongthe employees to discuss a change in their workingconditions, Respondent has engaged in, and is engaging in,4 In the event no exceptions are filed asprovided bySection 10246 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinunfair labor practices affecting commerce within themeaning of Section 8(a)(1).3.By discharging Jones under the circumstances setforth,supra,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1).4.By interfering with,restraining,and coercing em-ployeesin the exercise of their rights guaranteed in Section7 of the Act,theRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER4Respondent,BuffaloCab Co.,Inc.,Atlanta,Georgia, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging Respondent's employees from engagingin concerted activities by discharging employees or in anyothermanner discriminating in regard to their hire ortenureof employment or any term or condition ofemployment.(b) Interrogating employees and, as in the case of Jones,warning him not to go to a meeting at which workingconditionsof the employees were scheduled to bediscussed.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations,to join or assistfellow employees,or any labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act.(a)Offer to Charlie Jones immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position.(b)Make Charlie Jones whole for any loss of pay he mayhave suffered as a result of the discrimination practicedagainst him in the manner set forth in the section of thisDecision entitled"The Remedy."(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records,timecards,personnel records and reports,and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.shall, as provided in Section 10249 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes BUFFALO CAB CO.415(d) Post at its offices in Atlanta, Georgia, copies of theattached noticemarked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 10, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .65 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees in anattempt to discourage them from engaging in concertedactivities.WE WILL NOT discharge any of our employees or inany othermanner discriminate againstour employees inregard to their hire or tenure of employment or anyterm or condition of employment.WE WILL offer to Charlie Jones immediate and fullreinstatement to his former job or, if that position nolonger exists, to a substantially equivalent position.WE WILL pay Charlie Jones for any loss of wages hesuffered as a result of our discrimination against him.All our employees are free to engage in concertedactivities concerning their wages, hours of employment, orany other conditions of employment. The employees arealso free to refrain from engaging in such activity.BUFFALO CAB CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, NE.,Atlanta, Georgia 30308, Telephone 404-526-5760.